The removal of the arbitrator was within the discretion of the Special Term. The exercise of that discretion was approved by the Appellate Division and we are required to presume that all questions of fact were there determined in favor of the respondent (Civ. Prac. Act, § 603). We are not able to say that the courts below abused their discretion.
Our conclusion is that the order of the Appellate Division should be affirmed, with costs, and the third question certified answered in the affirmative, it being unnecessary to answer the other questions.